ORDER

Attorney John S. Cline, III has moved pursuant to SCR 3.480(3) to withdraw from the Kentucky Bar Association under terms of disbarment, in order to resolve two pending consolidated disciplinary charges (KBA Nos. 2071 and 2497). The Association has responded that it has no objection to our granting the motion.
In February 1991, Cline was convicted in Pike Circuit Court of three felony offenses (unlawful transaction with a minor in the first degree, sodomy in the second degree, and sexual abuse in the first degree) and a Class A misdemeanor (unlawful transaction with a minor in the third degree). The KBA brought disciplinary proceedings as a result of the trial and convictions, charging that Cline’s criminal acts violated the Rules of Professional Conduct. Cline was temporarily suspended from the practice of law on August 29, 1991, in Kentucky Bar Association v. Cline, Ky., 814 S.W.2d 925 (1991).
SCR 3.480(3) provides that “Any member who has been engaged in unethical or unprofessional conduct and desires to withdraw his membership shall file a verified motion with the Court....” The Court may thereupon either grant the motion, stating the conditions upon which withdrawal is granted, or deny the motion and direct completion of disciplinary proceedings.
We grant the motion of John S. Cline, III to withdraw from the Kentucky Bar Association, under terms of disbarment. He may seek reinstatement only after a period of five (5) years from the date of entry hereof, and only under the provisions of SCR 3.520 and the provisions of the Rules in effect at the time of the filing of an application for reinstatement. He shall not practice law in the Commonwealth of Kentucky subsequent to the date of entry of this order unless and until he is reinstated as a member of the Association by order of this Court. He shall pay all costs of the disciplinary investigation and proceedings in accordance with SCR 3.450(1). He shall fully comply with the provisions of SCR 3.390, and notify all courts in which he has matters pending and all clients for whom he is actively involved in litigation and similar legal matters of his inability to continue to represent them, and of the necessity and urgency of promptly retaining new counsel, such notification to be by letter duly placed in the United States Mail within ten (10) days of the date of entry of this order, with copies of all such letters provided simultaneously and in the same manner to the Director of the Kentucky Bar Association.
The respondent, John S. Cline, III, shall pay all costs of these proceedings pursuant to SCR 3.450.
All sitting. All concur.
ENTERED: November 24, 1993.
/s/ Robert F. Stephens Chief Justice